Citation Nr: 0707344	
Decision Date: 03/12/07    Archive Date: 03/20/07

DOCKET NO.  03-28 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Propriety of the reduction from a 60 percent rating to a 
20 percent rating for residuals of injury to thoracic 
vertebrae with arthritis.

2.  Propriety of the termination of a total rating for 
compensation purposes based on individual unemployability due 
to service-connected disability (TDIU).

3.  Propriety of the termination of Dependents' Educational 
Assistance (DEA) benefits under Chapter 35, Title 38, United 
States Code.

4.  Entitlement to an effective date prior to June 26, 2002, 
for a 60 percent rating for residuals of injury to thoracic 
vertebrae with arthritis.

5.  Entitlement to an effective date prior to June 26, 2002, 
for a TDIU rating.





ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The veteran served on active duty from September 1944 to July 
1947.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.

This case was previously before the Board in June 2005 at 
which time it was remanded in accordance with due process 
concerns.  Subsequently, additional issues have surfaced 
which require attention prior to the adjudication of this 
case.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A couple of critical matters in this case require 
clarification prior to the adjudication of the claim.  These 
matters consist of: the status of the veteran's 
representative and the veteran's intentions to pursue the 
claims on appeal.  

A review of the pertinent facts reflects that the record 
contains a VA Form 21-22a, Appointment of Individual as 
Claimant's Representative, appointing Richard A. LaPointe, as 
the veteran's representative.  See 38 C.F.R. § 20.605.  This 
document was dated by the veteran and his representative in 
March 2003.  In October 2005, that appointment was formally 
revoked by Richard A. LaPointe.  In October 2005, the VA RO 
issued correspondence to Richard A. LaPointe acknowledging 
receipt of his termination of the power of attorney and 
amending the record to reflect that his representation had 
been withdrawn.  The correspondence indicated that a copy of 
the letter would be sent to the veteran so he would be 
advised of the action taken.  However, the record does not 
include a letter sent to the veteran regarding this matter, 
nor is it otherwise apparent from the record that the veteran 
is aware of his former representative's withdrawal of the 
power of attorney.  

Subsequently, in correspondence received from the veteran in 
October 2006, he indicated that wished to withdraw appeal 
action on his claim and was satisfied with the current 
disability rating.  However, the Board notes that the veteran 
has several claims pending on appeal, some of which do not 
technically pertain to a disability rating; accordingly, his 
statement must be clarified prior to the adjudication of this 
case.

At this point, the Board believes the following matters 
should be clarified.  Initially, the veteran should be asked 
to address whether still wishes to pursue an appeal as to any 
of his pending claims and if so, which specific claims.  In 
addition, in light of the hasty withdrawal from the case by 
the veteran's former representative, the Board believes that 
the veteran should be given an opportunity to appoint a 
representative to assist him with the pursuit of his appeal, 
if he so desires.  

Accordingly, the case is REMANDED for the following action:

1.  If not already undertaken, the RO 
should issue the veteran the October 2005 
letter which was sent to the veteran's 
former representative, (the Board requests 
that a copy of that letter be added to the 
claims folder).  In addition, the RO is 
requested to issue a letter informing the 
veteran that he is currently unrepresented 
in this appeal and advising him of the 
option to appoint a representative to 
assist him with the pursuit of his appeal 
prior to Board adjudication of the claims.

2.  The RO should also issue 
correspondence to the veteran asking the 
veteran to clarify his October 2006 
statement in which he requested that his 
appeal action on his claim be withdrawn, 
particularly inasmuch as several claims 
are currently pending on appeal.  
Specifically, the veteran should be 
notified of which claims are in appellate 
status and clarification should be 
requested with respect to whether he 
intended to withdraw one or more of his 
claims from appellate status, and if so, 
which one(s).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



